Since the materials sought concern an issue — the fair market rental value of the subject premises for the period March 1987 to June 1987 — that has been litigated and decided in a prior holdover proceeding in Civil Court between the parties, the production of such materials is unnecessary to the resolution of any outstanding controversies between the parties, and the subpoena was properly quashed regardless of defendants’ standing to make the motion or whether it was timely or otherwise procedurally viable. Concur — Rosenberger, J. P., Wallach, Ross and Smith, JJ.